
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. J. RES. 32
		IN THE SENATE OF THE UNITED
		  STATES
		JOINT RESOLUTION
		Recognizing the 60th anniversary of the
		  outbreak of the Korean War and reaffirming the United States-Korea
		  alliance.
	
	
		Whereas
			 on June 25, 1950, communist North Korea invaded the Republic of Korea with
			 approximately 135,000 troops, thereby initiating the Korean War;
		Whereas
			 on June 27, 1950, President Harry Truman ordered the United States Armed Forces
			 to help the Republic of Korea defend itself against the North Korean
			 invasion;
		Whereas
			 the hostilities ended in a cease-fire marked by the signing of the armistice at
			 Panmunjom on July 27, 1953, and the peninsula still technically remains in a
			 state of war;
		Whereas
			 during the Korean War, approximately 1,789,000 members of the United States
			 Armed Forces served in theater along with the forces of the Republic of Korea
			 and 20 other members of the United Nations to defend freedom and
			 democracy;
		Whereas
			 casualties of the United States during the Korean War included 54,246 dead (of
			 whom 33,739 were battle deaths), more than 103,284 wounded, and approximately
			 8,055 listed as missing in action or prisoners of war;
		Whereas
			 the Korean War Veterans Recognition Act (Public Law 111–41) was enacted on July
			 27, 2009, so that the honorable service and noble sacrifice by members of the
			 United States Armed Forces in the Korean War will never be forgotten;
		Whereas
			 President Barack Obama issued a proclamation to designate July 27, 2009, as the
			 National Korean War Veterans Armistice Day and called upon Americans to display
			 flags at half-staff in memory of the Korean War veterans;
		Whereas
			 since 1975, the Republic of Korea has invited thousands of American Korean War
			 veterans, including members of the Korean War Veterans Association, to revisit
			 Korea in appreciation for their sacrifices;
		Whereas
			 in the 60 years since the outbreak of the Korean War, the Republic of Korea has
			 emerged from a war-torn economy into one of the major economies in the world
			 and one of the largest trading partners of the United States;
		Whereas
			 the Republic of Korea is among the closest allies of the United States, having
			 contributed troops in support of United States operations during the Vietnam
			 war, Gulf war, and operations in Iraq and Afghanistan, while also supporting
			 numerous United Nations peacekeeping missions throughout the world;
		Whereas
			 since the end of the Korean War era, more than 28,500 members of the United
			 States Armed Forces have served annually in the United States Forces Korea to
			 defend the Republic of Korea against external aggression, and to promote
			 regional peace;
		Whereas
			 North Korea's sinking of the South Korean naval ship, Cheonan, on March 26,
			 2010, which resulted in the killing of 46 sailors, necessitates a reaffirmation
			 of the United States-Korea alliance in safeguarding the stability of the Korean
			 Peninsula;
		Whereas
			 from the ashes of war and the sharing of spilled blood on the battlefield, the
			 United States and the Republic of Korea have continuously stood
			 shoulder-to-shoulder to promote and defend international peace and security,
			 economic prosperity, human rights, and the rule of law both on the Korean
			 Peninsula and beyond; and
		Whereas
			 beginning in June 2010, various ceremonies are being planned in the United
			 States and the Republic of Korea to commemorate the 60th anniversary of the
			 outbreak of the Korean War and to honor all Korean War veterans, including the
			 Korean War Veterans Appreciation Ceremony in the hometown of President Harry S.
			 Truman, which will express the commitment of the United States to remember and
			 honor all veterans of the Korean War: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the historical importance of the
			 60th anniversary of the outbreak of the Korean War, which began on June 25,
			 1950;
			(2)honors the noble service and sacrifice of
			 the United States Armed Forces and the armed forces of allied countries that
			 served in Korea since 1950 to the present;
			(3)encourages all Americans to participate in
			 commemorative activities to pay solemn tribute to, and to never forget, the
			 veterans of the Korean War; and
			(4)reaffirms the commitment of the United
			 States to its alliance with the Republic of Korea for the betterment of peace
			 and prosperity on the Korean Peninsula.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
